Name: Commission Decision (EU) 2015/1753 of 30 September 2015 on confirming the participation of Italy in enhanced cooperation in the area of the creation of unitary patent protection
 Type: Decision
 Subject Matter: research and intellectual property;  European Union law;  Europe;  European construction
 Date Published: 2015-10-01

 1.10.2015 EN Official Journal of the European Union L 256/19 COMMISSION DECISION (EU) 2015/1753 of 30 September 2015 on confirming the participation of Italy in enhanced cooperation in the area of the creation of unitary patent protection THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 328(1) and 331(1) thereof, Having regard to Council Decision 2011/167/EU of 10 March 2011 authorising enhanced cooperation in the area of the creation of unitary patent protection (1), Having regard to the notification by Italy of its intention to participate in enhanced cooperation in the area of the creation of unitary patent protection, Whereas: (1) On 10 March 2011, the Council decided to authorise enhanced cooperation between Austria, Belgium, Bulgaria, the Czech Republic, Cyprus, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Latvia, Lithuania, Luxembourg, Malta, the Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Sweden and the United Kingdom in the area of the creation of unitary patent protection. (2) On 17 December 2012, the European Parliament and the Council adopted Regulation (EU) No 1257/2012 (2). (3) On 17 December 2012, the Council adopted Regulation (EU) No 1260/2012 (3). (4) Italy has notified its intention to participate in enhanced cooperation in the area of the creation of unitary patent protection by letter dated 2 July 2015, which the Commission registered as received on 20 July 2015. (5) The Commission notes that neither Decision 2011/167/EU nor Regulations (EU) No 1257/2012 and (EU) No 1260/2012 prescribe any particular conditions of participation in enhanced cooperation in the area of the creation of unitary patent protection and that Italy's participation should strengthen the benefits of this enhanced cooperation, HAS ADOPTED THIS DECISION: Article 1 Participation of Italy in enhanced cooperation 1. The participation of Italy in enhanced cooperation in the area of the creation of unitary patent protection authorised by Decision 2011/167/EU is confirmed. 2. Regulations (EU) No 1257/2012 and (EU) No 1260/2012 shall apply to Italy in accordance with this Decision. Article 2 Notification to be provided by Italy 1. Italy shall notify the Commission of the measures adopted in accordance with Article 9 of Regulation (EU) No 1257/2012 by the date of application of that Regulation. 2. Italy shall notify the Commission of the measures adopted in accordance with Article 4(2) of Regulation (EU) No 1257/2012 by the date of application of that Regulation or in the case where the Unified Patent Court does not have exclusive jurisdiction in Italy with regard to European patents with unitary effect on the date of application of that Regulation, by the date from which the Unified Patent Court has such exclusive jurisdiction in Italy. Article 3 Entry into force and date of application of Regulations (EU) No 1257/2012 and (EU) No 1260/2012 in Italy 1. Regulations (EU) No 1257/2012 and (EU) No 1260/2012 shall enter into force in Italy on the day following that of the publication of this Decision in the Official Journal of the European Union. 2. Regulations (EU) No 1257/2012 and (EU) No 1260/2012 shall apply to Italy on the date of the entry into force of the Agreement on a Unified Patent Court. Article 4 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 30 September 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 76, 22.3.2011, p. 53. (2) Regulation (EU) No 1257/2012 of the European Parliament and of the Council of 17 December 2012 implementing enhanced cooperation in the area of the creation of unitary patent protection (OJ L 361, 31.12.2012, p. 1). (3) Council Regulation (EU) No 1260/2012 of 17 December 2012 implementing enhanced cooperation in the area of the creation of unitary patent protection with regard to the applicable translation arrangements (OJ L 361, 31.12.2012, p. 89).